FILED
                           NOT FOR PUBLICATION
                                                                            OCT 23 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   16-30112

              Plaintiff-Appellee,                D.C. No.
                                                 3:14-cr-05159-BHS-5
 v.

ISIDRO BENITEZ-CASTILLO,                         MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Benjamin H. Settle, District Judge, Presiding

                            Submitted October 3, 2017**
                               Seattle, Washington

Before: LIPEZ,*** WARDLAW, and OWENS, Circuit Judges.

      Isidro Benitez-Castillo appeals his conviction for conspiracy to distribute a

controlled substance in violation of 21 U.S.C. § 841(a)(1). We affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Kermit V. Lipez, United States Circuit Judge for the
First Circuit, sitting by designation.
      1.     The district court did not abuse its discretion in overruling Benitez-

Castillo’s hearsay objection to Officer Jensen’s statement that he received

information from Daniel Reyes about a meeting with Benitez-Castillo. Officer

Jensen’s fleeting statement was not hearsay because it provided necessary

background and context for the initiation of his investigation, and therefore its

probative value was independent of its veracity. United States v. Echeverry, 759

F.2d 1451, 1457 (9th Cir. 1985).

      2.     The district court properly denied Benitez-Castillo’s motion for

acquittal under Federal Rule of Criminal Procedure 29 because sufficient evidence

supported Benitez-Castillo’s conviction. The jury found Reyes’ testimony

credible, and we must “respect the exclusive province of the fact finder to

determine the credibility of witnesses.” United States v. Archdale, 229 F.3d 861,

867 (9th Cir. 2000) (citation omitted). Reyes’ testimony about Benitez-Castillo

orchestrating a methamphetamine transaction was concrete, internally consistent,

and uncontradicted. Along with the hundreds of contacts and attempted contacts

between Benitez-Castillo and co-conspirators, the evidence, viewed in the light

most favorable to the government, was sufficient for any rational trier of fact to

find the essential elements of a conspiracy to distribute controlled substances. See

United States v. Mincoff, 574 F.3d 1186, 1192 (9th Cir. 2009) (“Express agreement


                                           2
is not required; rather, agreement may be inferred from conduct.”) (citation

omitted); United States v. Lennick, 18 F.3d 814, 818–19 (9th Cir. 1994)

(describing elements of conspiracy to distribute controlled substances). Benitez-

Castillo’s conviction is neither plainly erroneous nor a manifest miscarriage of

justice.

       AFFIRMED.




                                          3